Citation Nr: 1413163	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-38 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include dysthymic disorder, attention deficit hyperactivity disorder not otherwise specified (NOS), depression, bipolar disorder, obsessive compulsive disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected chronic right ankle sprain.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1991, and from January 1997 to September 1999.  He received the Army Commendation Medal.

These matters came before the Board of Veterans Appeals' (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for dysthymic disorder with attention deficit hyperactivity disorder and denied the Veteran's petition to reopen a claim of service connection for a left ankle sprain as new and material evidence had not been submitted.

The RO in Roanoke, Virginia currently has jurisdiction over the Veteran's claims.

A Board hearing was scheduled for a date in June 2012.  The Veteran failed to appear for the scheduled hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  See 38 C.F.R. § 20.704(d) (2012).

The Veteran's claim of service connection for a left ankle disability was originally denied in a December 1999 rating decision.  The Veteran did not appeal this decision and new and material evidence was not received one year of the decision.  When VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2013).  Accordingly, the Board will adjudicate the claim of service connection for a left ankle disability on a de novo basis without the need for new and material evidence.

These matters were remanded in November 2012 and September 2013.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a January 2014 submission, the Veteran claimed entitlement to service connection for sleep apnea, and claimed entitlement to increased ratings for posterior right thigh radiculopathy of the sciatic nerve; chronic lumbar pain with spondylolysis and intervertebral disc syndrome; bronchitis; and, chronic right ankle sprain; and, entitlement to a total disability rating due to individual unemployability (TDIU).  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required in this case before the matters on appeal may be finally adjudicated.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

The January 2014 Supplemental Statement of the Case (SSOC) reflects that the Veteran was scheduled for VA examinations at the Durham, North Carolina VA Medical Center (VAMC).  A January 2014 VA Report of Contact reflects; however, that the Veteran requested that his VA examinations be scheduled at the Richmond, Virginia VAMC.  The electronic record, however, does not contain any documentation reflecting that examinations were scheduled at the Richmond VAMC nor that the Veteran cancelled the examinations.  Such documentation must be associated with the electronic record.

Notwithstanding this, in the September 2013 Board Remand it was instructed that in the event the Veteran was unable to attend the scheduled VA examinations or otherwise failed to appear, the VA examiners should attempt to answer the etiological questions based upon a review of the record.  The AMC, however, did not request such opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the electronic record documentation reflecting that examinations were scheduled at the Richmond VAMC and that the Veteran cancelled the examinations.  

2.  Schedule the Veteran for a VA examination to whether any current psychiatric disability is related to service.  Appropriate efforts should be made to assist the Veteran with transportation to the scheduled VA examination.  All documentation associated with scheduling the examination, to include notice, and any failure to appear must be associated with the electronic record.  All indicated tests and studies should be conducted.

The electronic record, including this remand and any relevant records contained in the Virtual VA system, must be made available to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disability (any psychiatric disability diagnosed since July 2007) had its onset in service, had its onset in the year immediately following service (in the case of any current psychosis), is related to his reported stressors and psychiatric symptoms in service, or is otherwise related to a disease or injury in service?

(b) Does the Veteran meet the criteria for a diagnosis of PTSD?

(c) If the Veteran does meet the criteria for a diagnosis of PTSD, what are the stressors that support the diagnosis?

In the event the Veteran is unable to attend the scheduled VA examination or otherwise fails to appear for the scheduled VA examination, the VA examiner should attempt to answer the above questions based upon a review of the claims folder and Virtual VA.  

The examiner is advised that the Veteran's reported stressor of being lost in the desert in an area where live ammunition training was scheduled to be held has not been corroborated.

In formulating the above opinions, the examiner must acknowledge and comment on all psychiatric disabilities diagnosed since July 2007, all of the Veteran's reported stressors in service (including being involved in a motor vehicle accident), the Veteran's reported stressors outside of service, and the Veteran's reports of memory problems and nervous trouble in February and March 1999. 

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report stressors in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether he has a current left ankle disability that is related to service.  Appropriate efforts should be made to assist the Veteran with transportation to the scheduled VA examination.  All documentation associated with scheduling the examination, to include notice, and any failure to appear must be associated with the electronic record.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions:

(a) Is it at least as likely as not (50 percent 
probability or more) that the Veteran's current left ankle disability (any left ankle disability diagnosed since July 2007) had its onset in service, had its onset in the year immediately following service (in the case of arthritis), is related to his left ankle pain and numbness in May 1999, or is otherwise related to a disease or injury in service?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left ankle disability (any left ankle disability diagnosed since July 2007) was caused (in whole or in part) by his service-connected chronic right ankle sprain?

(c) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left ankle disability (any left ankle disability diagnosed since July 2007) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected chronic right ankle sprain?

In the event the Veteran is unable to attend the scheduled VA examination or otherwise fails to appear for the scheduled VA examination, the VA examiner should attempt to answer the above questions based upon a review of the claims folder and Virtual VA.  

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the left ankle disability prior to the aggravation.

In formulating the above opinions, the examiner must acknowledge and comment on all left ankle disabilities diagnosed since July 2007, the May 1999 report of treatment for left ankle pain and numbness, and the Veteran's reports of left ankle injuries in service. 

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for a left ankle injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report left ankle injuries in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the Veteran is unable to attend the scheduled VA examination or otherwise fails to appear for the scheduled VA examination, the VA examiner should attempt to answer the above questions based upon a review of the claims folder and Virtual VA.  

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


